Case 2:19-cv-03229-ARR-JO Document 19 Filed 08/22/19 Page 1 of 5 PageID #: 111



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
RUPAL SHAH,                                                       CASE MANAGEMENT
                                       Plaintiff,                 AND SCHEDULING ORDER
                   -against-
EBIX, INC., et al.,                                               19-CV-3229 (ARR) (JO)
                                      Defendants.
--------------------------------------------------------------X

James Orenstein, Magistrate Judge:

I.       DEADLINES AND COURT APPEARANCES

         Deadline for all Rule 26(a)(1) disclosures:              August 27, 2019

         First request for production of documents
         and first request for interrogatories due by:            September 20, 2019

         Deadline for joinder of additional parties and
         amendment of pleadings:                                  September 20, 2019

         Status Conference (with joint status report due
         two business days in advance):                           December 18, 2019, at 11:00 a.m.

         All discovery, including all expert disclosures
         under Rule 26(a)(2), if any, to be completed by:         February 21, 2020

         Pretrial Conference (ex parte statements of
         settlement position due via email two business
         days in advance):                                        March 4, 2020, at 10:30 a.m.

         Dispositive motion process started by:                   April 17, 2020

         Joint pretrial order due by:                             30 days after the resolution of any
                                                                  dispositive motions

II.      DISCOVERY

        a.     No stays of discovery absent an explicit court order. Discovery is not automatically
stayed by the pendency of a dispositive motion, settlement discussions between the parties, referral
to mediation, or an agreement between the parties to suspend discovery. Any application for a stay
of discovery must show good cause why such relief should be granted.

        b.      Written discovery. Unless otherwise agreed to by the parties or so ordered by the
court, responses to any request for written discovery pursuant to Rules 33, 34, and 36 of the Federal
Rules of Civil Procedure are due no later than 30 days after service of the request. All such requests
and responses must conform to Local Civil Rules 26.3 (uniform definitions in discovery requests),
Case 2:19-cv-03229-ARR-JO Document 19 Filed 08/22/19 Page 2 of 5 PageID #: 112



26.5 (cooperation among counsel in discovery), 26.6 (attorney review of form discovery requests),
and 26.7 (discovery requests to be read reasonably).

        c.       Depositions. Pursuant to Local Civil Rule 26.5, counsel should cooperate, consistent
with their clients' legitimate interests, in scheduling and conducting depositions.

                i.     If counsel cannot agree on a schedule for a given deposition, the deponent
must appear at the date, time, and place set forth in a notice properly served pursuant to Fed. R. Civ.
P. 30 unless excused by the party that served the notice or by the court.

                ii.     Counsel are obligated to attempt in good faith to resolve any dispute that
arises during a deposition before seeking judicial intervention.

        d.      Expert discovery. Unless specific deadlines for expert discovery are set forth above,
the deadline for completing all discovery includes the production of all expert reports, including any
rebuttal reports. The parties must ensure that they have completed underlying fact discovery, and
that they have produced initial expert reports, in sufficient time for any rebuttal reports to have been
served by the deadline. Unless otherwise ordered, or unless the parties agree to proceed otherwise,
expert depositions may take place at any time before trial.

        e.     Discovery disputes. Parties are obligated to attempt in good faith to resolve
discovery disputes before seeking judicial intervention. Any unresolved dispute must be brought to
my attention in sufficient time for the dispute to be resolved and discovery to be completed
according to the deadlines set forth above. Motions to resolve discovery disputes shall be litigated in
accordance with my Individual Practice Rules and Local Civil Rules 37.3 and 6.4. Failure to submit a
timely opposition in compliance with applicable rules may result in the motion being granted as
unopposed.

        f.       Timeliness of requests. To be timely, a request for written discovery, deposition
notice, or subpoena must be served in sufficient time for the responding party to comply with the
request in full before the relevant discovery deadline. In the event that any such discovery demand
is untimely, I may decide not to enforce it.

III.    REQUIREMENTS FOR COURT CONFERENCES

        a.       Status conference. No later than two business days before the status conference, the
parties are directed to file a joint letter on ECF reporting on the status of the case, the nature of
pending disputes (if any), and whether discovery is proceeding on schedule. If there are no pending
disputes requiring court intervention, I will entertain a joint application to adjourn or cancel the
conference. If the parties agree to discuss settlement at the status conference, the parties should also
submit ex parte statements of settlement position as described in the next paragraph.

        b.      Pretrial conference. No later than two business days before the pretrial conference,
each party must submit a brief ex parte statement of its settlement position by email (NOT ECF)
specifying the terms on which the party is willing to settle the case, whether those terms are
negotiable, and an explanation of that position. These statements will be treated as confidential, and


                                                   2
Case 2:19-cv-03229-ARR-JO Document 19 Filed 08/22/19 Page 3 of 5 PageID #: 113



will not be docketed. Meaningful settlement discussions will occur at this conference; clients or
other persons with full settlement authority must be present or immediately available by telephone.

        c.      Additional requirements for all conferences.

              i.      All conferences will be in person unless otherwise ordered. Any request to
conduct a conference by telephone must be made at least 48 hours before the scheduled start of the
conference.

               ii.      All conferences will start on time. Any attorney who does not arrive on time
may be directed to obtain a transcript of the proceeding and provide it to the represented party to
avoid prejudice to that party arising from proceedings conducted in its absence.

                 iii.    Counsel for each party must be fully familiar with the case and prepared to
discuss the status of discovery, the party's current settlement position, and any unresolved issue in
the case. A party's counsel of record may send substitute counsel only if the latter is fully prepared
to discuss all of the matters described above.

                 iv.   If a conference cannot proceed due to counsel's failure to appear on time or
unpreparedness to discuss the case, I will reschedule the conference and consider an order requiring
the attorney responsible for the delay to reimburse the other participants' costs, including reasonable
attorneys' fees.

                 v.      Only a party's counsel of record, or an attorney personally authorized to
appear by the party (and not simply by the party's counsel of record) may appear on behalf of a
party. If a law firm has appeared as counsel of record for a party, any attorney actually employed by
that law firm may appear. An attorney acting "of counsel" for a party's counsel of record may not
appear without the represented party's explicit authorization, as such an attorney has no authority to
make binding representation on behalf of any party. See N.Y. Rules of Prof'l Conduct 1.2(c), 22
N.Y.C. R.R. § 1200 (requiring client to give "informed consent" before an attorney may make a
limited appearance on the client's behalf).

IV.     POST-DISCOVERY MATTERS

         a.       Dispositive Motions Deadline. The deadline for commencing dispositive motions is
the date by which the first action must be taken to commence such a motion pursuant to the
individual practices of the district judge to whom this case is assigned. As specified in the individual
practice rules of the assigned district judge (available at www.nyed.uscourts.gov), that action will be
either (a) submitting a letter requesting a pre-motion conference, (b) requesting an oral argument
date from the district judge, (c) initiating the exchange of statements pursuant to Local Civil Rule
56.1, or (d) filing the notice of motion together with supporting papers.

        b.       Joint Pretrial Order Deadline. The deadline for submitting a joint pretrial order is
the date by which the parties must file a single document that reflects input from all parties and that
fully complies with the individual practice requirements of the district judge to whom the case is
assigned (not my individual practice requirements, unless the parties have unanimously agreed to
refer the case to a magistrate judge for all purposes including the entry of judgment pursuant to 28
                                                   3
Case 2:19-cv-03229-ARR-JO Document 19 Filed 08/22/19 Page 4 of 5 PageID #: 114



U.S.C. § 636(c)). If one party has completed its portion of the proposed pretrial order but cannot
obtain input from an adversary, it must so advise me before the deadline.

        c.      Generally, no extension due to the pendency of summary judgment motions.

                i.     In cases that are assigned to a district judge whose individual practice rules
require the submission of a joint pretrial order no later than 60 days after the close of discovery (as
do most judges in this district, see www.nyed.uscourts.gov), I will not extend this deadline based on
the anticipation or pendency of a summary judgment motion absent an order from the assigned
district judge.

               ii.      The fact that a party intends to seek summary judgment will not be
considered good cause to postpone a discussion of settlement at the pretrial conference or the
submission of ex parte statements of the parties' respective settlement positions in advance.

V.      EXTENSIONS OF DEADLINES.

       a.      The deadlines in this order will be enforced, and will be modified only upon a timely
showing of good cause. Failure to comply with a deadline may result in the imposition of
appropriate sanctions pursuant to Rules 16 and 37 of the Federal Rules of Civil Procedure, including
a recommendation of dispositive relief.

        b.      While the parties are encouraged to cooperate with each other in conducting
discovery, they must not agree among themselves to any extensions or suspensions of discovery that
will render them unable to meet any deadline set forth above; any such agreement requires court
approval. Similarly, an agreement among the parties to discuss settlement will not excuse failure to
comply with any deadline set forth above. Parties wishing to suspend discovery or adjourn a
deadline to promote settlement discussions must seek permission from the court.

       c.       A request for an extension of any deadline submitted less than 30 days before that
deadline will be considered untimely and will not be granted, absent extraordinary circumstances.

        d.      A request for modification of any deadline in this scheduling order must be in
writing, and submitted in accordance with Rule II.A of my individual practice rules.

VI.     ELECTRONIC FILING AND CONTACT INFORMATION

        a.      Mandatory electronic filing. Pursuant to Administrative Order 2004-08, all
documents must be submitted electronically. Except as set forth in my Individual Practice Rules or
in an order, any document submitted to chambers by mail or fax will be discarded.

       b.        Attorney appearance and registration. The attorney for each party with primary
responsibility for the matter must, as soon as possible and in no event later than the attorney's first
appearance in court:




                                                   4
Case 2:19-cv-03229-ARR-JO Document 19 Filed 08/22/19 Page 5 of 5 PageID #: 115



                i.      file a Notice of Appearance on behalf of each represented party; and

              ii.     register to receive electronic notification of every filing in the case via the
court's ECF docketing system.

        c.     Current contact information. The attorney representing each party is under a
continuing obligation to keep the court apprised of any changes in contact information – including
mailing addresses, email addresses, and daytime telephone numbers – by filing the appropriate
Notice on ECF.

        d.     Redaction or deletion of personal data identifiers. All public filings on the electronic
docket must omit or redact personal data identifiers, pursuant to Fed. R. Civ. P 5.2. Where an
otherwise public document must include such information, the filing party must file a redacted
version on the public docket and an unredacted version under seal.

        SO ORDERED:

Dated: Brooklyn, New York
       August 22, 2019
                                                        _      /s/            _
                                                        James Orenstein
                                                        U.S. Magistrate Judge




                                                    5
